Citation Nr: 0107158	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  98-14 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.


REPRESENTATION

Appellant represented by:	Bruce B. Stone, Attorney

Appellee represented by:	James R. Cooper, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran, who had active service from October 1942 to 
September 1945, and from August 1950 to November 1968, died 
in August 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania (RO), which found that the 
appellees were the beneficiaries of the veteran's National 
Service Life Insurance (NSLI) policy.  The appeal arises from 
a contested claim within the meaning of 38 C.F.R. §§ 20.500 
through 20.504 involving separate applications by J. C., the 
appellant, and N. C., who is the appellee.  It was previously 
before the Board in September 2000, but was remanded in order 
for the RO to consider whether or not the appellant had legal 
standing in her claimed capacity as representing the heirs of 
the veteran to initiate a claim for entitlement to the 
proceeds from his NSLI policy.  The requested development has 
been completed, and the appeal has been returned to the Board 
for further review.  






FINDINGS OF FACT

1.  The veteran signed a dated a VA Form 29-336b, Designation 
of Beneficiary, on July 14, 1995, which named the appellee as 
the contingent beneficiary; the principal beneficiary died 
prior to the veteran.  

2.  The appellant has not shown by the preponderance of the 
evidence that the appellee exerted undue influence over the 
veteran in order to be named a beneficiary on the July 1995 
VA Form 29-336b, Designation of Beneficiary. 


CONCLUSION OF LAW

The appellant is not the beneficiary of the veteran's 
National Service Life Insurance policy.  38 U.S.C.A. § 1917 
(West 1991); 38 C.F.R. §§ 3.355, 8.22 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the niece of the veteran, contends that she 
and several other relatives of the veteran are his rightful 
heirs, and that they are entitled to the proceeds of his NSLI 
insurance policies.  She argues that the appellee, the 
stepson-in-law of the veteran, exerted undue influence over 
the veteran through physical intimidation and threats of 
violence in order to be listed as one of the principal 
beneficiaries.  The appellee denies that he exerted any undue 
influence over the veteran, and notes that he lived with and 
cared for the veteran as his health failed, and continued to 
do so until his death.  


Background

The veteran's death certificate indicates that he died on 
August [redacted], 1997.  The place of death was at his home in 
Montgomery, Alabama.  The immediate cause of his death was 
metastatic adenocarcinoma of the prostate.  Other 
contributing factors included generalized peripheral artery 
occlusive disease, and diabetes mellitus.  At the time of his 
death, the veteran had in effect two NSLI policies.  His 
insurance file number is [redacted].  

The record indicates that several VA Form 29-336b, 
Designation of Beneficiary forms were submitted by the 
veteran between 1968 and his death.  The two most recent 
forms were completed in March 1980 and July 1995.  The March 
1980 form states that the principal beneficiary was C. B., 
the veteran's wife.  The two contingent beneficiaries were 
first, L. B., the mother of the veteran, and second, R. B., 
the brother of the veteran.  The July 1995 form was signed 
and dated July 14, 1995.  The principal beneficiary was A. J. 
C., the stepdaughter of the veteran, who was to receive the 
total amount.  The contingent beneficiary was N. C., who was 
said to be the stepson-in-law of the veteran, and who was 
also to receive the total amount.  None of the forms of 
record list the appellant as a beneficiary.

The evidence indicates that C. B., L. B., R. B., and A. J. C. 
each died prior to the death of the veteran.  

A NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  The veteran, as the insured 
party, possesses the right to designate the beneficiary or 
beneficiaries of the policy, and at all times enjoys the 
right to change the beneficiary or beneficiaries without the 
consent of such beneficiary or beneficiaries.  A change of 
beneficiary to be effective must be made by notice in writing 
signed by the insured and forwarded to the VA by the insured 
or designated agent, and must contain sufficient information 
to identify the insured.  38 U.S.C.A. § 1917 (West 1991); 38 
C.F.R. § 8.22 (2000).  Thus, the federal statute governing 
NSLI policies gives the veteran the right to change the 
beneficiary of an NSLI policy at any time, with or without 
the knowledge or consent of any present or prior 
beneficiaries.  See Wissner v. Wissner, 338 U.S. 655, 658 
(1950); Young v. Derwinski, 2 Vet. App. 59 (1992).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
[citing United States v. Donall, 466 F.2d 1246, 1247 (6th 
Cir. 1972)]; see also Wolfe v. Gober, 11 Vet. App. 1 (1997). 

Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine if an actual change of beneficiaries has taken 
place.  First, there must be evidence of an intention on the 
part of the veteran to change the beneficiary, and second, 
there must be some overt act done to effectuate that intent.  
Hammock v. Hammock, 359 F.2d 844 (5th Cir. 1966); Jones v. 
Brown, 6 Vet. App. 388, 390 (1994); Curtis v. West, 11 Vet. 
App. 129, 133 (1998).

Assuming the above criteria are met, a change of beneficiary 
may be invalid if there is undue influence placed upon an 
insured to change the beneficiary of his policy.  Generally, 
"undue influence" which will nullify a change of beneficiary 
is that influence or dominion, as exercised at the time and 
under the facts and circumstances of the case, which destroys 
the free agency of the testator, and substitutes in the place 
thereof, the will of another.  Lyle v. Bentley, 406 F. 2d 325 
(5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 (Tex. 
1939).  Before a testament can be set aside on the grounds of 
undue influence, the contestant must prove (1) the existence 
and exertion of an influence; (2) the effect and operation of 
such influence so as to subvert or overpower the mind of the 
testator at the time of the execution of the testament; and 
(3) the execution of the testament which the maker thereof 
would not have executed except for such influence.  Lyle v. 
Bentley, 406 F. 2d 325 (5th Cir. 1969).  The issue in Lyle 
was also who was the rightful beneficiary of a NSLI policy.  

In Fagan v. West, 13 Vet. App. 48 (1999), the United States 
Court of Appeals for Veterans Claims (Court) summarized its 
NSLI case law as well as NSLI case law from other Federal 
Courts. The Court stated that the following test can be drawn 
from those cases.  First, a person seeking to show that the 
NSLI insured veteran had effected a beneficiary change 
[hereinafter "the claimant"] may prevail by proving that the 
insured veteran complied with the regulations in filing a 
valid change of beneficiary with VA.  Second, if this cannot 
be shown, then, in order to prevail, the claimant must prove 
by clear and convincing evidence that the insured veteran 
intended that the claimant should be the beneficiary and also 
prove that the insured veteran took an overt action 
reasonably designed to effectuate that intent.  Third, if the 
insured veteran's intent cannot be proven by clear and 
convincing evidence, then the claimant must prove the insured 
veteran's intent by a preponderance of the evidence and must 
also prove that the insured veteran did everything reasonably 
necessary, or at least everything he or she subjectively and 
reasonably believed was necessary, to effectuate his 
intention.  Fagan, 13 Vet. App. at 57. 

At this juncture, the Board notes that neither the appellant 
nor the appellees have contended that the veteran's NSLI 
policy was invalid, and there is no evidence to indicate that 
it was invalid.  Furthermore, the only contentions concerning 
the validity of the most recent designation of beneficiaries 
form are those of the appellant's alleging that the appellee 
exerted undue influence over the veteran in order to be 
listed as a beneficiary, and there is no other evidence to 
suggest that the form is otherwise invalid.  Therefore, the 
relevant evidence for consideration is that which tends to 
establish whether or not the appellee exerted undue influence 
over the veteran to become listed as a contingent beneficiary 
on the July 1995 designation of beneficiary form.  

The remainder of the evidence includes a copy of the 
veteran's will, which was signed June 8, 1995.  The veteran's 
stepdaughter was named as the sole recipient of the veteran's 
estate, and was also named executor of the will.  In the 
event that the stepdaughter did not survive the veteran, the 
appellee was to be the sole recipient of the veteran's 
estate, and was to be the executor of the will.  

A copy of a document signed August 16, 1997, shows that the 
veteran granted the appellee power of attorney.  

The record includes a copy of a complaint contesting the 
veteran's will that was filed in the Circuit Court of 
Montgomery, Alabama, in March 1998.  The contestants, one of 
whom included the current appellant, argued that the 
veteran's will of June 1995 was procured through undue 
influence exercised by the current appellee over the veteran.  

The claims folder contains copies of depositions from the 
appellant, from the veteran's nephew R. B., and from B. C., 
another niece of the veteran.  These depositions are dated 
from March 1998 to May 1998, and were all obtained in 
conjunction with the March 1998 will contest action.  They 
each note that the appellee and his wife, the stepdaughter of 
the veteran, lived with the veteran, his wife, and his 
mother, and helped to care for them.  None of these 
depositions contain any questions concerning the July 1995 
change of beneficiaries.  They do contain statements from all 
three that they believed the veteran was under undue 
influence from the appellee at the time he signed his will in 
June 1995, just one month prior to the change in beneficiary 
form was signed.  However, all three of the people that were 
deposed also acknowledged that they had no tangible evidence 
to support their suspicions of undue influence.  B. C., the 
only one of the three who lived in the same town as the 
veteran and who visited him on a frequent basis, stated that 
the appellant did a good job of taking care of the veteran.  
She added that she never saw the appellee verbally or 
physically abuse the veteran, and that she had no evidence 
that the appellee exerted any undue influence over the 
veteran in regard to his June 1995 will.  

A November 1998 affidavit from P. A., the veteran's niece, is 
contained in the claims folder.  She alleged that she was 
told by the veteran that he and the appellee were not getting 
along.  However, the affidavit contains no information 
concerning the July 1995 designation of beneficiaries.  

An additional affidavit was received from W. H., a friend of 
the veteran, in January 1999.  He affirmed that he had been 
told by the veteran that his life and the life of his mother 
had been threatened by the appellee.  W. H. said that the 
veteran reported that the appellee had threatened to firebomb 
his home if he did not include the appellee as a beneficiary 
of his will as well as his NSLI policy.  He added that the 
veteran claimed that his life had been threatened on a number 
of occasions by the appellee, and that he kept a gun in his 
bedside table drawer to defend himself.  

A January 1999 affidavit from E. B., the brother of the 
veteran, is of record.  This affidavit does not contain any 
information concerning the July 1995 designation of 
beneficiaries.  

A copy of a deposition of the appellee conducted in January 
1999 in conjunction with the will contest action is contained 
in the claims folder.  He stated that he could not recall 
when he married the veteran's stepdaughter, but said it was 
sometime in the early to mid 1970s.  The appellee stated that 
he had lived in the veteran's home for about 11 years.  He 
and his wife had moved in to help take care of the veteran's 
wife, who was their mother-in-law and mother, respectively.  
They eventually began to care for the veteran and the 
veteran's mother as well.  The appellee stated that after the 
death of everyone except the veteran, he continued to care 
for the veteran until his death.  This deposition does not 
contain any questions or statements regarding the July 1995 
change of beneficiaries.  

A letter from the appellant was received at the RO in April 
1999.  She stated that research had indicated the appellee 
had never married the veteran's stepdaughter.  The appellant 
argued that this constituted fraud, in that the veteran 
believed the appellee to be his stepson-in-law.  Documents 
from the Alabama Department of Public Health submitted at 
this time state that a search of records from 1970 to 1979 
had failed to find record of the marriage of the veteran's 
stepdaughter and the appellee.  

A copy of a March 2000 order from the Circuit Court of 
Montgomery County, Alabama, granted the appellee's motion for 
a summary judgment in the will contest action brought by the 
appellant and others.  The order indicated that the 
depositions of J.C, R. B., and B. C. were all reviewed in 
conjunction with the claim.  The judge noted that each of 
these depositions clearly stated that at the time the veteran 
executed his will in June 1995, he was not under any undue 
influence.  The judge further noted that the only one of 
these three people who lived near the veteran and saw him on 
a regular basis testified that she saw no evidence at the 
time he executed his will that the veteran was under any 
undue influence.  

The appellant appeared at a hearing before the undersigned 
member of the Board at the Detroit, Michigan, RO in July 
2000.  She stated that she had nothing further to add to her 
written arguments.  See Transcript.

In response to the September 2000 remand, the RO issued a 
supplemental statement of the case in December 2000.  The RO 
indicated that the appellant had no legal standing as a 
representative of the claimed heirs to the veteran's estate.  
This was based on a March 2000 order of the Circuit Court of 
Montgomery County, Alabama.  It further noted that the 
appellee would receive the NSLI benefits if the July 1995 VA 
Form 29-336b, Designation of Beneficiary, was found to be 
valid, or as the sole beneficiary of the veteran's estate if 
it was found to be invalid.  

After careful review of the evidence of record, as well as 
the statements of both the appellant and the appellee, the 
Board finds that the evidence does not show the appellee 
exerted any undue influence over the veteran to effect the VA 
Form 29-336b, Designation of Beneficiary, that was completed 
in July 1995.  The appellant has submitted many letters, 
depositions, and affidavits in support of her claim.  
However, the Board notes that most of the material is 
actually concerned with the veteran's will, which was 
executed approximately one month before he completed the new 
VA Form 29-336b, Designation of Beneficiary.  While this 
material may have some indirect bearing on whether or not the 
appellee was able to exert undue influence over the veteran 
during this period, the Board agrees with the March 2000 
order of the Circuit Court of Montgomery County, Alabama, 
which found that none of the three people most involved in 
the case were able to state that the veteran was under any 
undue influence in June 1995, only one month prior to the 
change in beneficiary.

The one and only item of evidence that purports to show that 
the veteran was under undue influence to change the 
beneficiary of his NSLI policy is the January 1999 statement 
from W. H., a friend of the veteran.  W. H. states that he 
was told in one conversation with the veteran that his life 
and the life of his mother had been threatened by the 
appellee if he was not made a beneficiary of his NSLI policy.  
W. H. did not claim to have witnessed either the threats or 
the signing of the July 1995 VA Form 29-336b, Designation of 
Beneficiary.  The date of the reported conversation is not 
noted, and it is unclear if it was before or after July 1995.  
In short, this single affidavit does not go to show the 
existence and exertion of an influence, or that the form 
would have not been changed except for that influence.  The 
Board notes that the veteran had over two years to change the 
beneficiaries of his NSLI policy again between July 1995 and 
his death, but he did not do so.  As for the appellant's 
argument that the appellee induced the July 1995 change of 
beneficiary by fraudulently holding himself out to be the 
veteran's stepson-in-law, even if the Board were to assume 
that the appellee and A. J. C. were never legally married, 
the appellant has not submitted any evidence to show that the 
appellee intended to defraud the veteran by withholding this 
information, or that the veteran would not have named the 
appellee as a beneficiary had he known of this fact.  The 
appellant has not shown by the preponderance of the evidence 
that the appellee exerted undue influence.  Therefore, as the 
Board finds that the appellee did not exert undue influence 
regarding the change, the appellee, N. C., is the proper 
beneficiary of the veteran's policy.  

In reaching this determination, the Board notes that it need 
not address whether or not the appellant retains legal 
standing to bring her claim.  However, it does note that even 
if the July 1995 change in beneficiary was invalid, the 
appellant is not listed as a beneficiary on either the March 
1980 form, or on any of the previous forms.  Furthermore, any 
benefits that would be paid to the veteran's estate would go 
to the appellee, who is the sole beneficiary of the veteran's 
will.  

(CONTINUED ON NEXT PAGE)

ORDER

As the appellant is not among the beneficiaries of the 
veteran's National Service Life Insurance policy, her claim 
must be denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

